MICHALSKI, Judge
(concurring/dissenting in part):
The facts of this case as I see them, persuade me to disagree with that part of my Brothers’ decision to set aside and dismiss the findings of guilty of Charge II and its specification, and accordingly to modify the sentence. The record of trial convinces me the appellant willfully disobeyed his superior commissioned officer.
The commander ordered appellant to get into his uniform and report to his duty station. The commander testified:
He did not answer me. He sat on the bed and simply stared at me without gesture, without any kind of response, just looking at me ... I waited for what I felt was a reasonable period of time considering the tension of the moment for him to respond and when he did not, I said with a little more firmness and volume I put in my voice, “Now”. It was not until the second command of “Now” did the appellant rise slowly from his bed and proceed to get dressed.
This scenario establishes the offense of which the appellant was appropriately convicted. It portrays open and intentional defiance of military authority. MCM, Part IV, paragraph 14c(2)(f) (1984). The very foundation of a well disciplined military is its responsiveness toward lawful superior authority. See W. Winthrop, Military Law *863and Precedents, 571, 572 (2d Ed.1920 Reprint).
The situation was hostile and confrontational. Appellant’s senior NCO, and a lieutenant were present. The Captain stood directly in front of the appellant, who sat motionless and gave no indication he was about to stir and did not until he was ordered a second time. It is abundantly clear that under the circumstances of this volatile scene, the first order required immediate compliance. This was not the time to tarry, or to play games with the commander. This charged atmosphere did not telegraph any idea that there was any time for delay in carrying out the order, or that more than a moment’s hesitation would be tolerated. United States v. Mclaughlin, 14 M.J. 908, 913 (N.M.C.M.R.1982); pet. denied, 15 M.J. 405 (C.M.A.1983); United States v. Wilson, 17 M.J. 1032 (A.C.M.R. 1984); United States v. Bethea, 2 M.J. 892 (A.C.M.R.1976).
I would, therefore, affirm the findings and sentence as adjudged by the trial judge.